Exhibit 10.1

ZEP INC.

EMPLOYEE STOCK PURCHASE PLAN

(Effective As Of October 31, 2007)

ARTICLE I - INTRODUCTION.

1.1 ESTABLISHMENT AND EFFECTIVE DATE. Zep Inc. (the “Company”) hereby adopts the
Zep Inc. Employee Stock Purchase Plan (“Plan”). The Plan shall be effective as
of October 31, 2007 (subject to approval by the stockholders of the Company as
provided in Section 2.7) and shall remain effective until amended or terminated
as provided in Article VI.

1.2. STATEMENT OF PURPOSE. The purpose of the Zep Inc. Employee Stock Purchase
Plan is to provide eligible employees of the Company and its Subsidiaries, who
wish to become stockholders, an opportunity to purchase Common Stock of the
Company. The Board of Directors of the Company believes that employee
participation in ownership will be to the mutual benefit of both the employees
and the Company.

1.3. INTERNAL REVENUE CODE CONSIDERATIONS. The Plan is intended to constitute an
“employee stock purchase plan” within the meaning of Section 423 of the Internal
Revenue Code of 1986, as amended.

ARTICLE II - CERTAIN DEFINITIONS.

2.1 “ADMINISTRATOR” means the individual or committee (which may be a committee
of the Board) appointed by the Board to administer the Plan, as provided in
Section 6.5 hereof.

2.2 “BOARD” means the Board of Directors of the Company.

2.3 “CODE” means the Internal Revenue Code of 1986, as amended.

2.4 “COMPANY” means Zep Inc., a Delaware corporation.

2.5 “COMPENSATION” means the total remuneration paid, during the period of
reference, to an Employee by the Employer, including regular salary or wages,
overtime payments, bonuses, commissions and vacation pay, to which has been
added (a) any elective deferral amounts by which the Employee has had his
current remuneration reduced for the purposes of funding a contribution to any
plan sponsored by the Employer and satisfying the requirements of section 401(k)
of the Code, (b) any amounts by which the Employee’s compensation has been
reduced pursuant to a compensation reduction agreement between the Employee and
the Employer for the purpose of funding benefits through any cafeteria plan
sponsored by the Employer meeting the requirements of section 125 of the Code,
and (c) any amounts by which the Employee’s compensation is reduced pursuant to
a deferral agreement under a nonqualified deferred compensation plan. There
shall be excluded from “Compensation” for the purposes of the Plan, whether or
not reportable as income by the Employee, expense reimbursements of all types,
payments in lieu of expenses, the Employer contributions to any qualified
retirement plan or other program of deferred compensation (except as provided
above), the Employer contributions to Social Security or worker’s compensation,
the



--------------------------------------------------------------------------------

costs paid by the Employer in connection with fringe benefits and relocation,
including gross-ups, and any amounts accrued for the benefit of the Employee,
but not paid, during the period of reference.

2.6 “CONTINUOUS SERVICE” means the period of time during which the Employee has
been employed by the Company or a Subsidiary and during which there has been no
interruption of Employee’s employment by the Company or a Subsidiary. For this
purpose, periods of Excused Absence shall not be considered to be interruptions
of Continuous Service. Continuous Service includes service with Acuity Brands,
Inc. (or its subsidiaries) or an Employer prior to the Effective Date and may
include periods of service with a corporation or other entity acquired by the
Company after the Effective Date.

2.7 “EFFECTIVE DATE” for the Plan shall mean October 31, 2007, if by or within
twelve months of that date, the Plan is or has been approved by the affirmative
vote of the holders of the majority of outstanding Common Stock of the Company
entitled to vote.

2.8 “ELIGIBLE EMPLOYEE” means each Employee whose customary employment is for 20
hours or more per week, other than:

(a) an Employee who is deemed for purposes of Section 423(b)(3) of the Code to
own stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company; or

(b) an Employee subject to the laws of a country which would prohibit the
Employee’s participation in the Plan; or

(c) an Employee who is a Section 16 reporting officer of Zep Inc.

2.9 “EMPLOYEE” means each person employed by an Employer.

2.10 “EMPLOYER” means the Company and each Subsidiary.

2.11 “EXCUSED ABSENCE” means absence pursuant to a leave of absence granted by
the Company or any other entity constituting the Company, absence due to
disability or illness, absence by reason of a Layoff, or absence by reason of
active duty in the armed forces of the United States. In no event may an Excused
Absence exceed six (6) months in length (or, if longer and if applicable, the
period of the individual’s active duty in the armed forces of the United States
and such period thereafter, as such individual’s right to reemployment by the
Company is protected by law), and any absence shall cease to be an Excused
Absence upon the earlier of (a) the last day of the calendar month in which the
duration of the absence reaches six (6) months or (b) the last day of the
calendar month in which the leave expires by its terms, the layoff ends by
recall or permanent separation from service, or recovery from illness or
disability occurs.

2.12 “FAIR MARKET VALUE” means, with respect to Stock, the fair market value of
such stock, as determined in good faith by the Administrator; provided, however,
that

 

-2-



--------------------------------------------------------------------------------

(a) if the Stock is admitted to trading on a national securities exchange, Fair
Market Value on any date shall be the last sale price reported for the Stock on
such exchange on such date or, if no sale was reported on such date, on the last
date preceding such date on which a sale was reported, and

(b) if the Stock is not listed on any securities exchange, but nevertheless is
publicly traded and reported (through the OTC Bulletin Board or otherwise), Fair
Market Value on such date shall be the closing sales price on such date (or, if
there are no sales on such date, on the next preceding day).

For purposes of subsection (a), if the Stock is traded on more than one
securities exchange then the largest U.S. exchange on which Stock is traded
shall be referenced to determine Fair Market Value.

2.13 “INITIAL OFFERING DATE” is defined in Section 2.15 below.

2.14 “OFFERING” means the offering of shares of Stock under the Plan.

2.15 “OFFERING DATE” means the first business day of each Purchase Period during
which the Plan is in effect; provided, however, that the initial Offering Date
(“Initial Offering Date”) shall be the first business day after the Effective
Date as of which the Administrator determines that participation in the Plan can
be offered to Eligible Employees.

2.16 “PARTICIPANT” means each Eligible Employee who elects to participate in the
Plan.

2.17 “PLAN” means the Zep Inc. Employee Stock Purchase Plan, as the same is set
forth herein and as the same may hereafter be amended.

2.18 “PURCHASE AGREEMENT” means the document prescribed by the Administrator
pursuant to which an Eligible Employee has enrolled to be a Participant or such
electronic equivalent as may be permitted by the Administrator.

2.19 “PURCHASE DATE” means the last business day of each Purchase Period.

2.20 “PURCHASE PERIOD” means the one-month period beginning on the first day of
each month and ending on the last day of the month; provided, however, the
initial Purchase Period (“Initial Purchase Period”) may be a short period
beginning on the Initial Offering Date and ending on the last business day of
the Purchase Period in which the Initial Offering Date falls. The Administrator
shall have the authority to change the duration and/or frequency of Purchase
Periods with respect to future purchases and/or to suspend the Plan for one or
more Purchase Periods, and shall announce any such change prior to the scheduled
beginning of the first Purchase Period to be affected by the change.

2.21 “PURCHASE PRICE” means such term as it is defined in Section 4.3 hereof.

2.22 “STOCK” means the Common Stock, par value $.01 per share, of the Company.

 

-3-



--------------------------------------------------------------------------------

2.23 “STOCK PURCHASE ACCOUNT” means an account consisting of all amounts
withheld from an Employee’s Compensation or otherwise paid into the Plan for the
purpose of purchasing shares of Stock for such Employee under the Plan, reduced
by all amounts applied to the purchase of Stock for such Employee under the
Plan.

2.24 “SUBSIDIARY” shall mean a corporation described in Section 424(f) of the
Code that has, with the permission of the Administrator, been designated to be
eligible to participate in the Plan. The participating Subsidiaries on the
Effective Date are listed on Schedule A attached hereto.

ARTICLE III - ADMISSION TO PARTICIPATION.

3.1 INITIAL PARTICIPATION. Only Eligible Employees may participate in the Plan.
Eligible Employees who are covered by a collective bargaining agreement may
participate in the Plan unless the representative for such collectively
bargained employees elects for such group of employees not to participate in the
Plan. Any Eligible Employee may elect to be a Participant and may become a
Participant by executing and filing with the Administrator a Purchase Agreement
at such time in advance and on such forms as prescribed by the Administrator, or
through telephone or other electronic arrangements as may be established by the
Administrator. The effective date of an Eligible Employee’s participation shall
be the Offering Date next following the date on which the Administrator receives
from the Eligible Employee a properly filed Purchase Agreement; provided,
however, that the Initial Offering Date may precede receipt of the Eligible
Employee’s Purchase Agreement. Participation in the Plan will continue
automatically from one Purchase Period to another unless notice is given
pursuant to Section 3.2.

3.2 VOLUNTARY DISCONTINUANCE OF PARTICIPATION. Any Participant may voluntarily
withdraw from the Plan by filing a Notice of Withdrawal with the Administrator
at such time in advance and on such forms, or using such other procedures, as
the Administrator may specify. Upon such withdrawal, there shall be paid to the
Participant the amount, if any, standing to his credit in his Stock Purchase
Account which has not yet been used to purchase Stock. The delivery of
certificates representing the shares of Stock held for such Participant under
the Plan shall be handled in the manner provided in Section 4.6.

3.3 INVOLUNTARY DISCONTINUANCE OF PARTICIPATION. If a Participant ceases to be
an Eligible Employee other than by death, the entire amount, if any, standing to
the Participant’s credit in his Stock Purchase Account shall be refunded to him.
Notwithstanding the foregoing, should a Participant cease to be an Eligible
Employee (as a result of the restrictions in Section 2.8(c)), such Participant
may continue to participate only through the end of the Purchase Period during
which he becomes ineligible to participate. The delivery of certificates
representing the shares of Stock held for such Participant under the Plan shall
be handled in the manner provided in Section 4.6.

3.4 READMISSION TO PARTICIPATION. Any Eligible Employee who has previously been
a Participant, who has discontinued participation, and who wishes to be
reinstated as a Participant may become a Participant after any waiting period
determined by the Administrator and applied consistently to all Participants by
executing and filing with the

 

-4-



--------------------------------------------------------------------------------

Administrator, at such time in advance as the Administrator shall determine, a
new Purchase Agreement on forms provided by the Administrator, or through
telephone or other electronic arrangements as may be established by the
Administrator. Reinstatement to Participant status shall be effective as of the
Offering Date next following the later of (i) expiration of the waiting period,
and (ii) the date on which the Administrator receives from the Eligible Employee
the properly filed Purchase Agreement, provided that such Purchase Agreement is
filed no later than the deadline in advance of such Offering Date as prescribed
by the Administrator.

ARTICLE IV - STOCK PURCHASE.

4.1 RESERVATION OF SHARES. Except as provided in Section 5.2 hereof, the
aggregate number of shares of Stock that may be purchased under the Plan shall
not exceed Two Hundred Thousand (200,000) shares of Stock. Shares of Stock
issued pursuant to the Plan may be either unissued shares of Stock, Stock held
in treasury, or shares of Stock acquired in the market or directly from
shareholders.

4.2 LIMITATION ON SHARES AVAILABLE. Subject to the other limitations set forth
in the Plan, the maximum number of shares of Stock that may be purchased for
each Participant on a Purchase Date is the lesser of (a) the number of whole and
fractional shares of Stock that can be purchased by applying the full balance of
his Stock Purchase Account to such purchase of shares at the Purchase Price (as
hereinafter determined), (b) the number of shares of Stock that would not cause
the Participant to exceed the limit of Section 2.8(a), or (c) an amount equal to
25% of the Participant’s expected Purchase Period Compensation divided by 95% of
the Fair Market Value of the Stock on the Offering Date. A Participant’s
expected Purchase Period Compensation shall be determined by multiplying his
normal hourly or weekly rate of Compensation (as in effect on the last day prior
to such Offering Date) by the number of regularly scheduled hours or weeks of
work for such Participant during the Purchase Period. Any portion of a
Participant’s Stock Purchase Account that cannot be applied by reason of the
foregoing limitation shall remain in the Participant’s Stock Purchase Account
for application to the purchase of Stock on the next Offering Date (unless
withdrawn before such next Offering Date).

4.3 PURCHASE PRICE OF SHARES. The Purchase Price per share of Stock purchased
for Participants pursuant to any Offering shall be the sum of (a) ninety-five
percent (95%) of the Fair Market Value of such share of Stock on the Purchase
Date on which such Offering expires and (b) any transfer, excise, or similar tax
imposed on the transaction pursuant to which such share of Stock is purchased.
If the Purchase Date with respect to the purchase of Stock is a day on which the
stock is selling ex-dividend but is on or before the record date for such
dividend, then for Plan purposes the Purchase Price per share will be increased
by an amount equal to the dividend per share. In no event shall the Purchase
Price be less than the par value of the Stock.

4.4 ESTABLISHMENT OF STOCK PURCHASE ACCOUNT. Each Participant shall authorize
payroll deductions from Compensation for the purposes of funding his Stock
Purchase Account. In the Purchase Agreement, each Participant shall authorize a
deduction from each payment of his Compensation during a Purchase Period, which
deduction shall be not more than twenty-five percent (25%) of the gross amount
of such payment, subject to Section 4.5(b),

 

-5-



--------------------------------------------------------------------------------

and not less than any minimum amount established by the Plan Administrator or
its designee. If a Participant is employed by more than one Employer, such
Participant can elect to have up to twenty-five percent (25%) of his
Compensation from all Employers deducted from the payment of Compensation by a
single Employer. The Administrator or its designee may require that any payroll
deduction must be made in whole percentages (i.e., 1%, 2%, 3%, etc.) or in a
dollar amount. In addition, the Administrator may allow, in its sole discretion
and subject to such terms and procedural requirements as it may establish, for
the delivery of payments by Participants directly to the Administrator or its
designee; provided, however, that the total payroll deductions and direct cash
payments may not exceed, in the aggregate for any calendar year, twenty-five
percent (25%) of the total Compensation paid such Participant for the respective
calendar year. A Participant may change the deduction to any permissible level
for any subsequent Purchase Period by filing notice thereof at such time
preceding the Offering Date on which such subsequent Purchase Period commences
as the Administrator shall determine.

4.5 EXERCISE OF PURCHASE PRIVILEGE.

(a) Subject to the provisions of Section 4.2 above, on each Purchase Date there
shall be purchased for the Participant at the Purchase Price the largest number
of whole and fractional shares of Stock that can be purchased with the entire
amount standing to the Participant’s credit in his Stock Purchase Account. A
Participant may not sell the shares of Stock for a six-month period commencing
on the Purchase Date for such shares of Stock, except in the event of the
Participant’s termination of employment prior to such six-month date.

(b) Participant may not during any calendar year purchase shares of Stock having
an aggregate Fair Market Value, determined at the time of each Offering Date
during such calendar year, of more than $25,000, and (ii) all rights to purchase
Stock offered on an Offering Date must be exercised within twenty-seven
(27) months of such Offering Date.

4.6 SHARE OWNERSHIP; ISSUANCE OF CERTIFICATES

(a) The Stock purchased for a Participant on a Purchase Date shall, for all
purposes, be deemed to have been issued and/or sold at the close of business on
such Purchase Date. Prior to that time, none of the rights or privileges of a
stockholder of the Company shall inure to the Participant with respect to such
shares. All the shares of Stock purchased under the Plan shall be delivered by
the Company in a manner as determined by the Administrator in accordance with
Section 4.6(b).

(b) The Administrator, in its sole discretion, may determine the method for
delivering shares of Stock by the Company, including, but not limited to, (i) by
issuing or having delivered a certificate or certificates for the number of
shares of Stock purchased for all Participants on a Purchase Date or during a
calendar year to a member firm of the New York Stock Exchange which is also a
member of the National Association of Securities Dealers, Inc., as selected by
the Administrator from time to time, which shares shall be maintained by such
member firm in separate accounts for each Participant, or (ii) by issuing or
having delivered a certificate or certificates for the number of shares of Stock
purchased for all Participants on a Purchase Date or during the calendar year to
a bank or trust company or affiliate thereof, as

 

-6-



--------------------------------------------------------------------------------

selected by the Administrator from time to time, which shares shall be
maintained by such bank or trust company or affiliate in separate accounts for
each Participant. In addition, the Administrator may periodically issue and
deliver to the Participant a certificate for the number of whole shares of Stock
purchased for such Participant on a Purchase Date or during such other time
period as the Administrator may determine. Each Participant shall have full
shareholder rights with respect to all shares of Stock purchased under the Plan,
including, but not limited to, voting, dividend, and liquidation rights. Shares
which are held in the name of the Company or its agent as the nominee for the
Participant will be covered by proxies provided to such Participant by the
Company or its agent. Unless provided otherwise, cash dividends paid on Stock
issued under the Plan will be automatically reinvested. A Participant may
withdraw certificates for his shares of Stock credited to his account at any
time by a written request for such withdrawal delivered to the Administrator or
its designee, or through telephone or other electronic arrangements as may be
established by the Administrator. Upon any such request, the Company will
promptly distribute such certificates to the requesting Participant. Any stock
certificate distributed to a Participant may contain a legend requiring
notification to the Company of any transfer or sale of the shares of Stock prior
to the date two years after the Offering Date for the Offering under which the
shares were purchased.

ARTICLE V - SPECIAL ADJUSTMENTS.

5.1 SHARES UNAVAILABLE. If, on any Exercise Date, the aggregate funds available
for the purchase of Stock would purchase a number of shares in excess of the
number of shares then available for purchase under the Plan, the following
events shall occur:

(a) The number of shares that would otherwise be purchased for each Participant
shall be proportionately reduced on the Purchase Date in order to eliminate such
excess;

(b) The Plan shall automatically terminate immediately after the Purchase Date
as of which the supply of available shares is exhausted; and

(c) Any amounts remaining in the respective Stock Purchase Accounts of the
Participants shall be repaid to such Participants.

5.2 CHANGE IN CAPITALIZATION. The aggregate number of shares of Stock reserved
for purchase under the Plan, as hereinabove provided, and the calculation of the
Purchase Price per share shall be adjusted by the Administrator in an
appropriate and equitable manner in the event of a Change in Capitalization (as
hereinafter defined). For purposes of the Section 5.2, a “Change in
Capitalization” means any increase or reduction in the number of Shares, or any
change (including, but not limited to, a change in value) or exchange of Shares
for a different number or kind of shares or other securities of the Company, by
reason of a reclassification, recapitalization, merger, consolidation,
reorganization, spin-off, split-up, issuance of warrants or rights or
debentures, stock dividend, stock split or reverse stock split, extraordinary
cash dividend, property dividend, combination or exchange of shares, repurchase
of shares, public offering, private placement, change in corporate structure or
otherwise.

 

-7-



--------------------------------------------------------------------------------

5.3 EFFECT OF CERTAIN TRANSACTIONS. Subject to any required action by the
stockholders, if the Company shall be the surviving or resulting corporation in
any merger or consolidation, or if the Company shall be merged for the purpose
of changing the jurisdiction of its incorporation, any Offering hereunder shall
pertain to and apply to the shares of stock of the Company or the survivor.
However, in the event of a dissolution or liquidation of the Company, or of a
merger or consolidation in which the Company is not the surviving or resulting
corporation, the Plan and any Offering hereunder shall terminate upon the
effective date of such dissolution, liquidation, merger, or consolidation, and
the balance then standing to the credit of each Participant in his Stock
Purchase Account shall be returned to him.

ARTICLE VI - MISCELLANEOUS.

6.1 NONALIENATION. The right to purchase shares of Stock under the Plan is
personal to the Participant, is exercisable only by the Participant during his
lifetime except as hereinafter set forth, and may not be assigned or otherwise
transferred by the Participant.

6.2 DEATH OF THE PARTICIPANT. Upon the death of the Participant, the entire
amount then standing to the credit of the Participant in his Stock Purchase
Account shall be distributed to the Participant’s estate.

6.3 ADMINISTRATIVE COSTS. The Company or a Subsidiary will pay the expenses
incurred in the administration of the Plan other than any fees or transfer,
excise, or similar taxes imposed on the transaction pursuant to which any shares
of Stock are purchased. The Participant will pay any transaction fees or
commissions on any sale of the shares of Stock and may also be charged the
reasonable costs associated with issuing a stock certificate.

6.4 COLLECTION OF TAXES. The Company shall be entitled to require any
Participant to remit, through payroll withholding or otherwise, any tax that it
determines it is so obligated to collect with respect to the issuance of Stock
hereunder, or the subsequent sale or disposition of such Stock, and the
Administrator shall institute such mechanisms as shall insure the collection of
such taxes.

6.5 ADMINISTRATOR. The Board shall appoint an Administrator, which shall have
the authority and power to administer the Plan and to make, adopt, construe, and
enforce rules and regulations not inconsistent with the provisions of the Plan.
The Administrator shall adopt and prescribe the contents of all forms required
in connection with the administration of the Plan, including, but not limited
to, the Purchase Agreement, payroll withholding authorizations, withdrawal
documents, and all other notices required hereunder. The Administrator shall
have the fullest discretion permissible under law in the discharge of its
duties. The Administrator’s interpretations and decisions in respect of the
Plan, the rules and regulations pursuant to which it is operated, and the rights
of Participants hereunder shall be final and conclusive.

6.6 AMENDMENT OF THE PLAN. The Board may amend the Plan without the consent of
stockholders or Participants, except that any such action shall be subject to
the approval of the Company’s stockholders at or before the next annual meeting
of stockholders for which the record date is set after such Board action if such
stockholder approval is required by any federal or state law or regulation or
the rules of any stock exchange or automated quotation

 

-8-



--------------------------------------------------------------------------------

system on which the Stock may then be listed or quoted, and the Board may
otherwise in its discretion determine to submit other such changes to the Plan
to stockholders for approval; provided, however, that no such action may
(i) without the consent of an affected Participant, materially impair the rights
of such Participant with respect to any shares of Stock theretofore purchased
for him under the Plan, or (ii) disqualify the Plan under Section 423 of the
Code

6.7 TERMINATION OF THE PLAN. Subject to Section 5.1, the Plan shall continue in
effect unless terminated pursuant to action by the Board, which shall have the
right to terminate the Plan at any time without prior notice to any Participant
and without liability to any Participant. Upon the termination of the Plan, the
balance, if any, then standing to the credit of each Participant in his Stock
Purchase Account shall be refunded to him and the certificates representing the
shares of Stock shall be handled in the manner provided in Section 4.6.

6.8 REPURCHASE OF STOCK. The Company shall not be required to purchase or
repurchase from any Participant any of the shares of Stock that the Participant
acquired under the Plan.

6.9 NOTICE. A Purchase Agreement and any notice that a Participant files
pursuant to the Plan shall be on the form prescribed by the Administrator and
shall be effective only when received by the Administrator or its designee.
Delivery of such forms may be made by hand or by certified mail, sent postage
prepaid, to the address specified by the Administrator. Delivery by any other
mechanism shall be deemed effective at the discretion of the Administrator.

6.10 GOVERNMENT REGULATION. The Company’s obligation to sell and to deliver the
Stock under the Plan is at all times subject to all approvals of any
governmental authority required in connection with the authorization, issuance,
sale, or delivery of such Stock.

6.11 HEADINGS, CAPTIONS, GENDER. The headings and captions herein are for
convenience of reference only and shall not be considered as part of the text.
The masculine shall include the feminine, and vice versa.

6.12 SEVERABILITY OF PROVISIONS; PREVAILING LAW. The provisions of the Plan
shall be deemed severable. If any such provision is determined to be unlawful or
unenforceable by a court of competent jurisdiction or by reason of a change in
an applicable statute, the Plan shall continue to exist as though such provision
had never been included therein (or, in the case of a change in an applicable
statute, had been deleted as of the date of such change). The Plan shall be
governed by the laws of the State of Delaware, to the extent such laws are not
in conflict with, or superseded by, federal law.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Plan has been executed by the Company, to be effective
on the Effective Date.

 

ZEP INC. By:   /s/ John K. Morgan  

 

-10-



--------------------------------------------------------------------------------

SCHEDULE A

PARTICIPATING SUBSIDIARIES

Acuity Specialty Products, Inc. (Georgia)

Acuity Holdings, Inc.